D. C. Riley, P.J.
(dissenting). I am in accord with the majority opinion save its disposition of the issue of damages.
The trial court’s pertinent findings of fact and conclusions of law, as required by GCR 1963, 517.1, are as follow:
"L. The proofs demonstrated that it was equally advantageous to the plaintiff to not rent the five properties as it was to rent them.
"M. The Plaintiff has not demonstrated that he was legally damaged.
"N. The properties in question were not rented but this was equally due to the inaction or action of the Plaintiff as well as to the suspension of the water service.”
"The findings of fact must include as much of the subsidiary facts as is necessary to disclose the steps by which the trial court reached its ultimate conclusion on each factual issue. The findings should be made at a level of specificity which will disclose to the reviewing court the choices made as between competing factual premises at the critical point that controls the ultimate conclusion of fact. That is, at the point where a given choice as to the concrete facts leads inevitably to the ultimate conclusion, the findings should disclose the choice which was made, so that the appellate court may test the validity of its evidentiary support.” 2 Honigman & Hawkins, Michigan Court Rules Annotated (2d ed), p 594.
See Peters v Dep’t of State Highways, 400 Mich 50, 64; 252 NW2d 799 (1977), Rockwell & Bond, Inc v Flying Dutchman, Inc, 74 Mich App 1, 8; 253 NW2d 368 (1977), People v Robert Jackson, 63 Mich App 249, 253-254; 234 NW2d 471 (1975).
As is readily evident, the trial judge’s conclusory statements were insufficiently detailed to permit meaningful appellate review. There were five sepa*554rate houses involved in the present suit. The circumstances surrounding the suspension of water service to each house were different. The evidence as to the condition of the houses was conflicting. Yet, the lower court lumped all the houses together in its findings. It may well be that plaintiff was damaged with respect to some houses and not others.
Because it is impossible from this record to determine the principles of law the trial court applied (and the facts to which they were applied) in reaching its decision, I would remand for a correction of these deficiencies.